Citation Nr: 1737919	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law 



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (BVA or Board) on
appeal from a March 2009 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Roanoke Virginia.

The Board previously remanded this case in May 2015.
 
On December 19, 2016 the Veteran's representative submitted a motion requesting 90 additional days to submit evidence.  The motion was granted on March 1, 2017.  The Veteran's representative submitted two additional motions for 90 additional days to submit evidence on March 3, 2017, and March 21, 2017.  Although these subsequent motions were not specifically ruled on, the additional time has been effectively granted.  Additional evidence has been received and review of the evidence by the RO has been waived.  See 38 C.F.R. § 20.1304(c) (2016).  


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.   


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  

Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

The Veteran claims entitlement to TDIU.  Applicable law provides that a TDIU may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

To qualify for TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

The Veteran is service-connected for and currently assigned ratings as follows: herniated nucleus pulposus, L4-5, with lumbosacral strain and degenerative changes, 40 percent; diabetes mellitus, 20 percent; bilateral retinopathy with cataracts associated with diabetes mellitus, 10 percent; residuals of a fractured phalanx, right third toe, noncompensable; high frequency hearing loss of the left ear, noncompensable; and malaria, noncompensable.  A combined 60 percent rating is currently in effect.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

On his May 2008 application for TDIU, the Veteran reported that he last worked full time in October 2006 as a truck driver for BA Moore Trucking Company.  On his December 2013 application he indicated that he last worked full time in January 2007 and on his June 2013 application he reported last working full time in September 2007.  In an April 2017 Affidavit, the Veteran clarified that the actual date he stopped work was in October 2006.  He has variously indicated his service-connected back, diabetes mellitus, and bilateral retinopathy disabilities prevented him from following any substantially gainful occupation.  The Veteran has reported having an eighth grade education. 

Records from the Social Security Administration (SSA) show the Veteran was adjudged disabled as of October 2006.  His primary diagnosis was for discogenic/degenerative back disorder.  A secondary diagnosis of sleep related breathing disorders was also indicated.

A March 2006 letter from the Veteran's employer (BA Moore Trucking) indicates he had been employed since June 1998.  The employer stated that the Veteran's health was preventing him from performing the duties that his job required.  The employer further indicated that the Veteran was unable to work full time and generally worked 15 to 20 hours per week.  The employer also indicated that there were some weeks when the Veteran was unable to work at all because of his health.

A May 2008 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from BA Moore Trucking shows the Veteran last worked in October 2006.  The employer stated the Veteran was put on shorter runs and had to come off the road as he was unable to perform duties required, and that his employment ended due to disability. 

A March 2010 VA spine examination report shows the Veteran reported that he was unable to do physical labor, a May 2013 VA eye examination report reveals the Veteran had no eye condition limiting employment, and a May 2013 VA diabetes mellitus examination report indicates that the Veteran's diabetes did not impact his ability to work.  VA outpatient treatment records show the Veteran had other nonservice-connected disabilities, to include, but not limited to, liver cancer, sleep apnea, chronic obstructive pulmonary disorder, hypertension, shoulder tendonitis and impingement syndrome, status post rotator cuff repair of the right shoulder, osteoarthrosis of the lower leg, neck and foot pain, and hepatitis C. 

A November 2013 vocational assessment from private vocational expert D.P. reflects review of the Veteran's medical records and educational and work history.  D.P. reported that the Veteran worked as a mechanic and armored personnel driver during his service and after service worked for over thirty years as a truck driver.  D.P. also noted that the Veteran worked for about two years as a farmer and finish carpenter and five years as an auto mechanic.  D.P. reported that the Veteran completed the seventh grade and that the Army told him he earned a GED, but that he never received documentation confirming receipt of the degree.  He reported receiving on-the-job training as an auto mechanic during and subsequent to service.  D.P. concluded based on the limited level of academic achievement and work history of the Veteran that he did not possess the industrial history and education to qualify for, obtain, or sustain substantially gainful employment in light of his service-connected impairments.  D.P. further stated that it was at least as likely as not that the Veteran's combined service-connected impairments of the back, along with his diabetes mellitus, prevented the Veteran from continuing the work he had been qualified to perform and from securing and following any other substantially gainful employment since at least March 2010 (time of VA spine examination) and potentially as far back as October 2006 when he was found disabled by SSA. 

In May 2015, the Board remanded the case and directed the RO to refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  The July 2016 Administrative Review by the Acting Director of Compensation Service denied entitlement to TDIU on an extraschedular basis based on a finding that none of the available evidence supported the Veteran's contention that any of his service-connected disabilities, or a combination thereof, prevented all types of gainful activity.  The Acting Director indicated that records from the Veteran's prior employer showed that he had stopped working because of disability, but did not show that the sole disabilities preventing him from working were his service-connected disabilities.  The Acting Director indicated that evidence showed the Veteran was experiencing significant problems with his shoulder at the time he stopped working.  The opinion notes that while the referral letter requesting an opinion had mentioned the report of a November 2013 vocational assessment, review of the file did not reveal such an assessment.

A June 2017 vocational assessment from private vocational consultant J.C. reflects review of the Veteran's file, including his education and work history.  She found that the evidence was consistent with a disabled individual who is unable to secure and follow substantially gainful employment as a result of the combination of limitations from his service-connected disabilities.  She commented on the consistency between the Veteran's statements during her interview of him and the medical records reviewed.  She noted that she had only considered his service-connected disabilities in rendering her opinion.  She concluded that the functional impacts of the Veteran's symptoms are incongruent with competitive employment and that his constant pain, nausea, dizziness and daytime drowsiness from his service-connected diabetes, would likely preclude him from being able to sustain the focus and attention required of competitive employment as a basic requirement of such employment would be the ability to stay on task for 2 hour periods.  She also found that the Veteran's inability to stand or walk without pain for any length of time from his service-connected back disability would further preclude him from performing work at even the sedentary level.  J.C. concluded that the Veteran's employment prior to October 2006 for BA Moore Trucking Company was in a protected work environment which catered to his need for shorter driving assignments or less working days.  She noted that a competitive labor market would not allow such absences or engage in providing preferential assignments.  She indicated that even with an understanding employer, the Veteran was unable to perform the essential functions of his job as a truck driver by 2006 and that he would not have been able to meet the essential functions of any other job in the competitive workforce at that time.  J.C. further stated that it is more likely than not that the Veteran became unemployable as a result of his service-connected disabilities beginning in 2006 when he retired from his occupation as a long-haul driver.  J.C. noted that while the Veteran has conditions which are not service connected, his medical record, previous vocational assessment, and her interview with the Veteran reflect that the Veteran's service-connected disabilities (limitations and symptoms) alone interfered with his employment and prevented him from performing the essential functions of his occupation.  

As referenced above, the issue of entitlement to a TDIU on an extraschedular basis has already been referred for consideration by the Director of Compensation Service pursuant to the May 2015 remand.  In the July 2016 memorandum, the Acting Director for Compensation Service responded that the Veteran's service-connected disabilities did not meet the criteria for a TDIU on an extraschedular basis.  

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing to 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)); see Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The Board finds that a balance of the evidence reflects that the Veteran is unemployable due to his service-connected disabilities.  The record reflects the Veteran has at most an eighth grade education and is limited in his vocational training to physically laborious jobs as an auto mechanic, farmer, carpenter, and truck driver.  In the Veteran's November 2013 vocational assessment, D.P. asserted that the Veteran did not possess the industrial history and education to qualify for, obtain, or sustain substantially gainful employment.  In the July 2017 vocational assessment, J.C. asserted that the functional impacts of the symptoms of the Veteran's service-connected disabilities are incongruent with competitive employment.  She explained that the constant pain, nausea, dizziness, and drowsiness from his diabetes impacted his focus and attention span and that the Veteran's service-connected back disability caused an inability to stand or walk without pain for any length of time and would further preclude him from performing work at even the sedentary level.  The Board places substantial weight of probative value on the November 2013 and July 2017 opinions as they reflect consideration of pertinent evidence in the Veteran's claims file, his competent and credible lay testimony regarding his observable symptoms, and his educational and vocational history.

Therefore, the Board finds that the evidence is in relative equipoise that the Veteran is unable to obtain or maintain substantially gainful employment by reason of his service-connected disabilities and the benefit of the doubt is resolved in favor of the Veteran's claim for TDIU on an extraschedular basis. 


ORDER

Entitlement to TDIU on an extraschedular basis is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


